                3:13-cr-30001-SEM-BGC # 100   Page 1 of 10
                                                                                  E-FILED
                                                  Friday, 18 September, 2020 01:01:59 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )       Case No. 13-30001-002
                                      )
ROBERT D. MCKISSIC,                   )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Robert McKissic’s pro se motion

for Compassionate Release (d/e 91) requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On August 27, 2004, Defendant Robert McKissic was

sentenced to 60 months’ imprisonment for committing bank

robbery by force or violence in a related case filed in the Central

District of Illinois, case no. 04-cr-30028. On August 15, 2008,

Defendant began his term of supervised release. On May 2, 2011,

his supervised release was revoked, and he was sentenced to 10


                              Page 1 of 10
               3:13-cr-30001-SEM-BGC # 100   Page 2 of 10




months’ imprisonment. On January 10, 2012, his supervised

release recommenced. However, a petition to revoke his supervised

release was filed alleging that Defendant violated his mandatory

condition by committing armed bank robbery on two separate

occasions and attempted armed bank robbery on another occasion.

     New federal charges were brought against Defendant for that

same conduct in this case. On April 30, 2013, Defendant McKissic

pled guilty to Counts 1 and 3 of the Indictment. Count 1 and

Count 3 charged Defendant with armed bank robbery in violation of

18 U.S.C. §§ 2113(a) and (d) and 18 U.S.C. § 2. On August 26,

2013, Defendant was sentenced to 119 months’ imprisonment on

Counts 1 and 3 to be served concurrently with each other.

Defendant was also sentenced to a 3-year term of supervised

release.

     On the same day, Defendant’s supervised release was revoked

in the related federal case, case no. 04-cr-30028. Defendant was

sentenced to 21 months’ imprisonment to run consecutive to the

sentence imposed in this case. Defendant did not receive any

additional term of supervised release.




                            Page 2 of 10
               3:13-cr-30001-SEM-BGC # 100   Page 3 of 10




     Defendant is currently serving his sentence in FCI Herlong.

He has a projected release date of December 3, 2022. As of

September 17, 2020, FCI Herlong has one inmate COVID-19 case.

See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed September 17,

2020). Two inmates and three staff members have recovered from

the disease. Id.

     On August 10, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 91. Defendant seeks compassionate release due to his health

issues and the COVID-19 pandemic.

     On August 21, 2020, the Government filed its response

opposing Defendant’s motion. See d/e 95. The Government argues

that Defendant is not entitled to a reduction in his sentence.

     On September 3, 2020, the Court held a video hearing on

Defendant’s motion, at which the Court spoke to Defendant

McKissic and heard oral arguments from counsel. Thereafter, the

hearing was continued to allow Defendant to file additional medical

records supporting his arguments. A second hearing was held on

September 9, 2020. At the second hearing, the Court heard


                            Page 3 of 10
                 3:13-cr-30001-SEM-BGC # 100   Page 4 of 10




additional arguments from counsel and Defendant McKissic.

Defense counsel presented a new release plan, one which had not

been previously investigated by the U.S. Probation Office. At the

conclusion of the hearing, the Court denied Defendant’s motion for

compassionate release for the reasons discussed below.

                             II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language of 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release after exhausting administrative review of a BOP denial of the


                              Page 4 of 10
                3:13-cr-30001-SEM-BGC # 100   Page 5 of 10




inmate’s request for BOP to file a motion or waiting 30 days from

when the inmate made his or her request, whichever is earlier. The

statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     In this case, the Government admits that Defendant had

submitted a request for compassionate release to his BOP facility on

July 13, 2020, and the warden denied the request on August 6,

2020. See d/e 95, p. 7-8. The Court finds that Defendant has met

the 30-day requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).

     The Court must consider whether “extraordinary and



                             Page 5 of 10
                3:13-cr-30001-SEM-BGC # 100   Page 6 of 10




compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). Having considered the

relevant factors set forth in 18 U.S.C. § 3553(a), the Court

concludes that Defendant has not established that extraordinary

and compelling reasons warrant a reduction in his term of

imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Social distancing can be

difficult for individuals living or working in a prison. However, the

COVID-19 pandemic alone does not constitute “extraordinary and

compelling reasons” warranting a reduction in his term of

imprisonment.

     Defendant is currently incarcerated at FCI Herlong. As of

September 17, 2020, FCI Herlong has only one active COVID-19

case among inmates. See COVID-19 Cases, Federal Bureau of

Prisons, https://www.bop.gov/coronavirus/ (last accessed


                             Page 6 of 10
               3:13-cr-30001-SEM-BGC # 100   Page 7 of 10




September 17, 2020). Two inmates and three staff members have

recovered from the disease. Id.

     Defendant McKissic is a 40-year-old African American male

who has essential hypertension. See d/e 95-1, 97. Defendant is

classified as obese as he is 6’2” and the medical records indicate he

is 290 pounds, resulting in a BMI of 37.2. See d/e 95-1, p. 114;

Adult BMI Calculator, CDC,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/eng

lish_bmi_calculator/bmi_calculator.html (last accessed September

17, 2020). Defendant also has a history of chronic sinus infections

and has sleep apnea. See d/e 95-1, 97. Obesity increases the risk

that a person will suffer severe complications from COVID-19.

People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed

September 17, 2020). The Government concedes that, given the

COVID-19 pandemic, Defendant’s obesity constitutes an

extraordinary and compelling reason that may serve as the basis for

a sentence reduction under 18 U.S.C. § 3582(c)(1)(A). Just because

the Government concedes that a medical condition is an


                             Page 7 of 10
               3:13-cr-30001-SEM-BGC # 100   Page 8 of 10




extraordinary and compelling reason, does not mean Defendant is

entitled to compassionate release.

     Although Defendant has hypertension, the hypertension

appears controlled by medication. See d/e 95-1, 97. The CDC has

indicated that hypertension may increase Defendant’s risk for

serious illness if he contracts COVID-19, unlike the conditions

which are known to increase the risk. See People with Certain

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed September 17, 2020).

     The Court, however, notes that a BOP doctor ordered

Defendant’s blood pressure to be monitored weekly for 90 days.

The Court is concerned that the physician’s order to monitor

Defendant’s blood pressure has not been followed.

     Finally, the Court must consider the factors set out in 18

U.S.C. § 3553(a). Defendant is currently serving a combined 140-

month sentence for armed bank robbery and attempted armed bank

robbery. Defendant was on supervised release for armed robbery at

the time he committed the instant offenses of armed robbery.

Defendant has a year and a half to serve on his sentence as his


                            Page 8 of 10
                3:13-cr-30001-SEM-BGC # 100   Page 9 of 10




projected release date is December 3, 2022. Defendant has an

extensive history of violence, and BOP has assessed Defendant at a

high recidivism level. See d/e 95-1, p. 161. Since being

incarcerated, Defendant has completed numerous educational

classes. See d/e 95-1, p. 159. However, he has committed several

disciplinary infractions during his current incarceration. See d/e

95-1, p. 156-57. The Court has considered the factors in § 3553(a)

and concludes that they do not entitle Defendant to compassionate

release. The Court also finds that Defendant is still a danger to the

community.

     The Court finds that Defendant has failed to submit a suitable

proposed release plan or proposed transportation if released.

Without a release plan and plan for transportation, the U.S.

Probation Office cannot make a recommendation and Defendant

cannot safely be released into the community.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established the existence of extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.




                             Page 9 of 10
               3:13-cr-30001-SEM-BGC # 100   Page 10 of 10




                         III. CONCLUSION

     For the reasons set forth above, Defendant Robert McKissic’s

pro se motion (d/e 91) is DENIED. This ruling does not preclude

Defendant from filing another motion for compassionate release in

the future if circumstances change. If it has jurisdiction, the Court

DIRECTS the Bureau of Prisons to monitor Defendant’s blood

pressure on a weekly basis as ordered by his physician. The Clerk

is DIRECTED to send a copy of this Opinion to FCI Herlong.

ENTER: September 17, 2020


                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                           Page 10 of 10
